COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00384-CR


ALICIA ELIZABETH FORD                                            APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 1405276

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      On November 9, 2015, we notified Appellant Alicia Elizabeth Ford of our

concern that we lack jurisdiction over her attempt to appeal the trial court’s

October 6, 2015 order supplementing or amending her conditions of community




      1
      See Tex. R. App. P. 47.4.
supervision.2 See Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006)

(“There is no legislative authority for entertaining a direct appeal from an order

modifying the conditions of community supervision.”); Helms v. State, Nos. 02-

14-00170-CR, 02-14-00171-CR, 2014 WL 3778283, at *1 (Tex. App.—Fort Worth

July 31, 2014, no pet.) (mem. op., not designated for publication). We informed

Ford that the appeal may be dismissed unless she or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal.

See Tex. R. App. P. 44.3. We have not received a response. Therefore, we

dismiss this appeal.

                                                      PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 25, 2016




      2
       The trial court’s certification of Ford’s right to appeal states that it involves
“another” order—an “Amendment to Conditions of Community Supervision dated
10-6-15. No Right of Appeal.”


                                           2